        Case 1:20-cv-00388-JDP Document 15 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Case No. 1:20-cv-00388-JDP
      TRAVIS JUSTIN CUELLAR,
12                                                    ORDER DENYING PLAINTIFF’S MOTION
                    Plaintiff,                        FOR MISCELLANEOUS RELIEF
13
             v.                                       ECF No. 14
14
      MADERA COUNTY DEPT. OF                          ORDER THAT THE CLERK’S OFFICE
15    CORRECTIONS, et al.,                            FORWARD THIS ORDER AND PLAINTIFF’S
                                                      MOTION TO THE LITIGATION
16                  Defendants.                       COORDINATOR OF THE MADERA COUNTY
                                                      DEPARTMENT OF CORRECTIONS
17

18
            Plaintiff Travis Justin Cuellar is a county detainee proceeding without counsel in this
19
     action under 42 U.S.C. § 1983. On June 24, 2020, plaintiff filed a motion for miscellaneous
20
     relief, including legal research materials. ECF No. 14. Generally, this court does not have the
21
     power to bind third parties that are not before it, or provide legal research or related materials to a
22
     plaintiff. The motion is therefore denied. However, the court also orders that the clerk’s office
23
     forward this order and plaintiff’s request to the litigation coordinator at the Madera County
24
     Department of Corrections. The court requests that that the litigation coordinator work with
25
     plaintiff to accommodate his needs in this case. In addition, the court notes that the denial of law-
26
     library access may itself create a constitutional issue. Bounds v. Smith, 430 U.S. 817, 828 (1977)
27
     (“[T]he fundamental constitutional right of access to the courts requires prison authorities to assist
28


                                                        1
        Case 1:20-cv-00388-JDP Document 15 Filed 06/29/20 Page 2 of 2

 1   inmates in the preparation and filing of meaningful legal papers by providing prisoners with

 2   adequate law libraries or adequate assistance from persons trained in the law.”).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     June 26, 2020
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 205.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
